Citation Nr: 0915435	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  06-33 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disability. 

2.  Entitlement to a disability rating in excess of 50 
percent for service-connected post-traumatic stress disorder 
(PTSD).

3.  Entitlement to an effective date prior to October 12, 
2004, for the grant of a 50 percent disability rating for 
post-traumatic stress disorder (PTSD), to include whether the 
November 2004 rating decision, which granted the current 50 
percent rating and assigned the October 2004 effective date, 
should be revised or reversed on the basis of clear and 
unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from March 1969 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated August 2004 and 
August 2005 of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama, that denied 
service connection for a low back disability and an increased 
rating greater than 50 percent for service-connected PTSD, 
respectively.

In March 2009, the Veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The issues of an increased rating for PTSD and entitlement to 
an earlier effective date for the 50 percent rating for PTSD, 
including the issue of CUE, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

A low back disability did not have its onset during active 
service or within one year after separation from service, or 
result from disease or injury in service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a low 
back disability have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

Post-service medical treatment records show that the Veteran 
had been diagnosed as having traumatic arthritis and 
degenerative osteoarthritis of the lumbar spine.  Therefore, 
the first requirement for service connection for this claim, 
the existence of a current disability, is met.  See Hickson, 
12 Vet. App. at 253.  


After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a 
low back disability.   

The service treatment records are silent for any injury of 
the low back during service.  Treatment record dated April 
1969 shows that the Veteran was suspected of having 
meningitis and underwent a lumbar puncture, which ruled out 
that diagnosis.  

Post-service treatment records show that the Veteran was 
first treated for low back pain in May 1999.  There is no 
evidence of treatment or complaints of a low back disability 
prior to that date.  In rendering a determination on the 
merits of claim, the lack of evidence of treatment may bear 
on the credibility of the evidence of continuity.  Savage v. 
Gober, 10 Vet. App. 488 (1997).  The long time lapse between 
service and any documented evidence of treatment 
preponderates against a finding that the Veteran's current 
low back disability is related to service.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran contends that the in-service lumbar puncture 
caused his low back disability.  In connection with his 
claim, the Veteran was afforded a VA examination in June 
2005.  Following a physical examination, the Veteran was 
diagnosed as having traumatic arthritis and degenerative 
osteoarthritis of the lumbar spine.  The examiner opined that 
the Veteran's back disability was not likely due to the 
inservice spinal tap as the examiner did not know of any link 
between a spinal tap and his diagnosed osteoarthritis and 
degenerative arthritis.  As the examiner provided a rationale 
and the opinion was based upon review of the claims file and 
a physical examination, it is found to be persuasive.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

The June 2005 examiner did indicate that the Veteran's low 
back disability "could be" linked to the Veteran's duties 
while in service including PT duties, carrying heavy packs, 
parachuting, marching, lifting, etc.  However, the Board 
finds the phrasing of this opinion is inconclusive and 
speculative.  Service connection may not be based on 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  In short, the probative medical evidence of record 
does not establish that the Veteran's current low back 
disability is related to his active service.  

The Board has considered the Veteran's contentions, including 
those made during the March 2009 personal hearing.  Neither 
the Board nor the Veteran is competent to supplement the 
record with unsubstantiated medical conclusions.  Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  The record does not 
contain a persuasive opinion linking the Veteran's current 
low back disability to service, and the medical evidence of 
record does not otherwise demonstrate it is related to 
service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claim, and it must be denied.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2007); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

Complete notice was sent in March 2005 and March 2006 and the 
claim was readjudicated in a September 2006 statement of the 
case.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained service treatment records, assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of disabilities, and afforded the Veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the Veteran's claims file; 
and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

Service connection for a low back disability is denied.


REMAND

The nature of the effective date claim needs to be clarified.  
In that regard, the Board must address whether an appeal of 
the issue is properly before the Board.  An appeal to the 
Board is initiated by a notice of disagreement (NOD) and 
completed by a substantive appeal after a statement of the 
case (SOC)is furnished.  The following sequence is required:  
there must be a decision by the RO; the claimant must timely 
express disagreement with the decision; VA must respond by 
issuing a SOC; and finally the claimant, after receiving the 
SOC, must complete the process by stating his argument in a 
timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 20.200, 20.201, 20.202.

The relevant procedural history in this case shows that the 
Veteran was initially granted service connection for PTSD in 
an August 2004 rating decision and a 30 percent rating was 
assigned, effective June 23, 2003.  In November 2004, a 50 
percent rating was granted, effective October 12, 2004; the 
date of a claim for increase.  Notice of that decision and 
his appellate rights was sent to the Veteran in December 
2004.  

The Veteran submitted a claim for increased rating that was 
received at the RO in February 2005.  In an August 2005 
decision, the RO denied the Veteran's claim of service 
connection for a back disability and for a disability rating 
in excess of 50 percent for PTSD.  In October 2005, the 
Veteran submitted an NOD, noting that his "PTSD problems 
have been greater tha[n] 50% for many years."  In August 
2006, the Veteran submitted an NOD as to the August 2005 
denial of his back claim.  In that same statement, the 
Veteran referred to his service-connected PTSD and said "I 
am only asking for payment back to the date of my first 
request not for pay from discharge date..."  

In a September 2006 SOC, the RO noted the October 2005 NOD 
but did not make any reference to the Veteran's August 2006 
statement.  The pertinent issue in the SOC was characterized 
as whether there was CUE in the November 2004 decision.  The 
RO denied an earlier effective date and a claim for CUE.  

In October 2006, the Veteran submitted a Form 9, on which he 
noted that he had not been afforded due process because a 
"whole new issue was introduced" in the SOC.  The Board 
agrees.  The September 2006 SOC is the first instance in 
which the RO addressed the issue of CUE; there was no rating 
decision on that issue and the Veteran was never notified of 
his appellate rights in connection with a denial of a CUE 
claim.  

The Board finds another due process problem with regard to 
the Veteran's October 2005 and August 2006 statements.  The 
October 2005 statement referred to his PTSD problems having 
been more severe "for many years."  Interpreted broadly, 
that could be an NOD as to the effective date assigned in the 
November 2004 rating decision.  The RO must determine the 
adequacy of the NOD.  See 38 C.F.R. §§ 19.26, 19.27.  To 
date, the RO has not addressed the Veteran's August 2006 
statement regarding "back payment" for his PTSD.  Whether 
the Veteran filed a timely NOD as to the effective date 
assigned in the November 2004 rating decision is important 
because the claim would then be for an earlier effective 
date.  If it is not a valid NOD, then the only way to obtain 
an earlier effective date would be if he filed a claim for 
CUE.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).  As 
noted, the RO has attempted to frame the issue as one of CUE.


On remand, the RO must determine whether the October 2005 
statement is an adequate NOD as to the effective date, and if 
so issue an appropriate SOC.  See Manlincon v. West, 12 Vet. 
App. 238 (1999). 

If it is determined that there is no valid NOD as to the 
effective date, the RO must issue a rating decision 
addressing the claim of CUE which it attempted to address in 
the September 2006 SOC and afford the Veteran and his 
representative appropriate notice.  

As the present claim on appeal for a rating in excess of 50 
percent for PTSD, effective October 2004, would clearly be 
affected by a finding of an earlier effective date prior to 
October 2004 or CUE in the November 2004 rating action that 
granted an increased rating of 50 percent for that 
disability, the Board finds that these issues are 
inextricably intertwined and must defer consideration of the 
issue of an increased rating for PTSD at this time.  Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran's 
October 2005 statement in which he 
referred to his PTSD problems as having 
been more severe "for many years," is a 
NOD as to the effective date assigned in 
the November 2004 rating decision.  
Follow all procedures noted in 38 C.F.R. 
§§ 19.26, 19.27.  If it is determined 
that the statement is a valid NOD, issue 
an SOC to the Veteran and his 
representative addressing the issue of 
entitlement to an earlier effective date 
prior to October 12, 2004 for the grant 
of a 50 percent disability rating for 
PTSD.  The Veteran must be advised of the 
time limit in which he may file a 
substantive appeal.  38 C.F.R. § 
20.302(b).  Then, only if the appeal is 
timely perfected, this issue should be 
certified to the Board for further 
appellate consideration.


2.  If it is determined that there is no 
valid NOD as to the effective date 
assigned in the November 2004 rating 
decision, issue a rating decision 
addressing the claim of CUE in the 
November 2004 rating decision and afford 
the Veteran and his representative 
appropriate notice.  

3.  After completion of the foregoing, 
readjudicate the issue of entitlement to 
a disability rating in excess of 50 
percent for PTSD.  If any benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
for a response.  Thereafter, the case 
should be returned to the Board for final 
appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


